Citation Nr: 1513573	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-38 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to September 1973.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The above stated issue was previously remanded by the Board in January 2013, January 2014, and September 2014 for further development, that development having been achieved, the issue is now ready for appellate review.  


FINDING OF FACT

The more probative evidence of record fails to demonstrate that the Veteran has headaches that are related to his active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for headaches are not met. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, in a December 2008 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

The Veteran seeks service connection for migraine headaches that he believes are related to the headaches he experienced in service.  The Veteran also contends that he has experienced headaches his entire life.  He has stated at various times that his childhood headaches were the result of forceps having been used when he was born.  Therefore the Veteran has argued in addition to his headaches being related to his active duty service that his pre-existing headache condition was aggravated by the headaches he experienced during his active duty service.  There is no competent, probative evidence linking his claimed disorder to military service and the claim will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Headaches are not a listed chronic disease.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an April 2013 VA examination the Veteran was diagnosed with a headache condition.  Therefore the Veteran has a current disability as required by 38 C.F.R. 
§ 3.303.   

The Veteran's service treatment records indicated that the Veteran complained of headaches multiple times in service as indicated in April 1972, June 1972, July1972, March 1973, and July 1973 service treatment notes.  Each complaint of a headache is associated with other illnesses such as nausea and sinus congestion and determined to be viral in nature.  Both the Veteran October 1971 entrance examination and September 1973 exit examination reports were absent any complaint of headaches.  

Post-service treatment records indicated that the Veteran complained of headaches, including a private treatment record dated in January 1978 which indicated that the Veteran would awake with his head hurting after serious nightmares and a July 1978 VA examination also noted complaints of headaches that were associated with stomach illnesses.  The record does not contain evidence of another complaint for headaches until the April 2013 VA examination.

The Veteran was afforded a VA examination in April 2013.  The examiner determined that the Veteran had a headache condition but then opined that the Veteran's current condition was less likely than not incurred in or caused by the Veteran's in-service headaches because the Veteran's in-service headaches were viral in nature and there was an absence of complaint of headaches from approximately 1980 until the complaints made during the examination.  The examiner determined that the Veteran's headaches pre-existed his active duty service, were not aggravated by his active duty service, and likely were not a current condition given his lack of complaint until the VA examination and therefore lack of objective evidence of a diagnosis.  

In April 2014 an addendum opinion was provided.  The VA examiner stated that his opinion had not changed and that it was less likely than not that the Veteran's headache disability had its onset in, was aggravated by, or is otherwise related to his active duty service.  The examiner further noted that there was no credible evidence to establish a current disability and his headaches in service and post service were all associated with viral illnesses which is not uncommon.  

An additional opinion was sought to determine if the Veteran's headaches pre-existed his active duty service and were aggravated by his active duty service.  The October 2014 addendum opinion stated that it was clear and unmistakable that the Veteran's chronic headaches pre-existed active service.  The examiner stated that having studied osteopathy in the Cranial field he could attest to the fact that forceps delivery was indeed responsible for many chronic headaches.  As the Veteran had stated that he presumed his headaches were related to forceps delivery the examiner noted this was possible.  The examiner also determined that it was clear and unmistakable that the Veteran's headaches were not aggravated by his active duty service as his in-service headaches were the result of acute illnesses.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

While the October 2014 VA examiner's opinion that the Veteran's headache condition clearly and unmistakably pre-existed service, the Board finds that this is a legal determination and therefore affords the examiner's opinion little probative value.  

Under 38 C.F.R. § 3.304(b), the Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  VA may only rebut this presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995).

In the instant case, the Veteran's October 1971 service entrance examination does not note a history of headaches, therefore the Veteran is presumed sound upon entry into active duty service.  Additionally, the Board finds there is insufficient evidence to rebut the presumption of soundness as there is not clear and unmistakable evidence that the Veteran's headaches pre-existed service.  The October 2014 addendum opinion stated it was indeed the case that forceps delivery could cause chronic headaches, but there is no evidence, other than the Veteran's contentions that the Veteran's forceps delivery did indeed cause him headaches. Generally, a conclusion based on an inaccurate factual premise has diminished probative value.  In this case, there is no medical evidence contemporaneous with the Veteran's birth (or for that matter at any point in time) establishing the nature of his delivery. Thus, the Board finds the October 2014 opinion insufficient to meet the legal standard for clear and unmistakable evidence that he had a preexisting headache disability when he entered service.  Given the lack of clear and unmistakable evidence establishing a preexisting disability, the Veteran is presumed to be sound at entrance into service.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.  Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection (the in-service element) is established.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("When VA fails to carry its burden as to either pre-existence or lack of aggravation," the Veteran's entitlement to compensation is "determined upon the assumption that the [disease or] injury was incurred during service." (quoting Wagner, 370 F.3d at 1094)).  Therefore, the Veteran is presumed sound at service entrance with regard to his claim for headaches and the question that should be addressed is not one of aggravation, but rather of direct service connection.

In this instance, the evidence fails to demonstrate the Veteran's headaches warrants service connection on a direct basis.  In this regard the Board notes that while the Veteran has a current disability and he had headaches  during active duty service, there is no credible objective evidence linking the Veteran's current headaches to any headaches experienced during his active duty service.  It has been repeatedly noted that the Veteran's headaches in service were associated with viral illnesses and therefore acute.  The April 2013 VA examiner additionally noted the more than 30 year gap in complaint of headaches following his active duty service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The April 2013 VA examination and April 2013 and October 2014 addendum opinions reflect review of the Veteran's treatment records and provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Although the Veteran can attest to having headaches as this is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's headache condition is a chronic condition related to headaches experienced in service cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's current headache condition is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran has a headache condition related to his active duty service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has a headache condition that is related to his active duty service.

The April 2013 VA examiner's opinion and April 2013 and October 2014 addendum opinions regarding the etiology of the Veteran's headache condition are the most probative medical evidence addressing the etiology of the Veteran's disorder, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiners provided a full and complete rationale for the opinions.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiners' opinions are entitled to the most probative weight regarding the etiology of the Veteran's headache condition.

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a headache condition must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for headaches is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


